PER CURIAM.
We conclude that the evidence is suffk cient to support the trial court’s finding, after bench trial, that the appellant successor corporation is a mere continuation of the predecessor corporation, see Anjad Munim, M.D., P.A., v. Azar, 648 So.2d 145, 154 (Fla. 4th DCA 1994), and that the question of the ownership of the Total-Bank account presented a triable issue. See Shaw v. Shaw, 334 So.2d 13, 16 (Fla. 1976). The appellee judgment creditor concedes that there are two factual errors in the final judgment, but appellee argues, and we agree, that the errors are not material to the ultimate conclusion. We have carefully considered appellant’s arguments to the contrary, but are not persuaded thereby.
Affirmed.